1 q

Case 2:18-cv-14249-ES-JAD Document 26 Filed 09/27/19 Page 1 of 8 PagelD: 399

Frank Castaldo, 806116B/261024
Bast Jersey State Prison
Lock Bag R
Rahway, NJ 07065 fos li. 85 fF By

Plaintiff, Pro Se

sy thy he

Clerk of the Court

United States District Court

M. L. K., Jr. Federal Bldg. & U.S. Courthouse
50 Walnut St.

Newark, NJ 07102

Re: Frank Castaldo and Organic Pagans v. New Jersey, et al
Civil Number: 2:18-cv~14249-ES-~JAD

 

Dear Clerk:

Enclosed please find the originals and one copy of the
following documents to be filed:

1. Notice of Movcion to Withdraw;
2. Declaration in Support of Motion;
3. Certification of Service.

Thank you for your time and consideration.

Respectfully,

Acad Lek,

Frank Castaldo, Pro-Se Plaintiff

ce: N.J. Attorney General;
file
Case 2:18-cv-14249-ES-JAD Document 26 Filed 09/27/19 Page 2 of 8 PagelD: 400

UNITED STATES DISTRICT COURT
For the District of New Jersey

 

FRANK CASTALDO and ORGANIC PAGANS,

Plaintiffs, :

Civil No.w: 14249-ES-—JAD

oe

Vv.

NEW JERSEY, et al,

oe

Defendants

 

NOTICE OF MOTION TO WITHDRAW

To: New Jersey Attorney General
R.J. Hughes Justice Complex
P.O. Box 112
Trenton, NJ 08625

PLEASE TAKE NOTICE that the undersigned plaintiff in the
above-captioned matter hereby moves before the United States
District Court, for the District of New Jersey, for the Court
to permit the undersigned to withdraw from this case, but to
allow the case to proceed with the other namea plaintiffs.

the undersigned relies on the attached declaration.

patea: 17 2 4-9 Zak, Vibe

Frank Castaldo, Pro-Se Plaintiff
Case 2:18-cv-14249-ES-JAD Document 26 Filed 09/27/19 Page 3 of 8 PagelD: 401

UNITED STATES SISTRICT COURT
For the Sistrict of New Jersey

 

   

TXANK CASYALGO and JSGANIC PAG!
Plaintitts,
Ve
Now Jersty, et al,
Derendants

Civil Wo.: 14249-Es5-Jao

 

DECLARATION IN SUPPORT OF MOTION TO WITHDRAW
I, Franx Castaldo, nersy aeclare tne followiny tacts:
1. wWoen I initiated tnis case for myself anc all other

pagans, I signea orf on a motion for a

be

Quporary Xestraining

> to prevent tnreatenec retaliation. Since tnen, Plaintift

4

Sary #ilson intorwead Derengant Kev. Axkins on July 15, 2019,
tnat ne woula pé getting servea in tne very néar tuture., vVnat
hight, wilson tole us in tne messnall tnat Gdefenaant Akins naa
saia "I warned you guys ascout playing with fire if you want

to stay nere anc have your little stucy yroup." ne next day,

wilson's cell was searcnea three tiwes in one aay and a lot

3

T

of nis property was destroyeu. [ne foliowing Gay, wilson was

¢.

©
Ww
c
by
{b

searcnea agein, given cnaryes, and Snipped out, and Axins
tnat no passes were issueu tor vefendants ror multiole weexs.
2. suoseguently, plaintiffs Duncan and Planker beyal
subaittinyg wore complaints on the xiosK in lieu of the writter
torus tnat nad seen oeing iynored. tney were tola by Axins
tnat they would regret it if tney Gian't Knock it otf. Ouncan

was tired ano moved to a ounisnment wing, and Planxer was snipped

rts

out. (See recently

a

ileac motion oy Duncan, ana attacned

certification trom Plaintiff Planer.) I fear T'll be next.
Case 2:18-cv-14249-ES-JAD Document 26 Filed 09/27/19 Page 4 of 8 PagelD: 402

UNITED STATES DISTRICT COURT
For the District of New Jersey

 

FRANK CASTALDO and ORGANIC PAGANS,

Plaintiffs,

Vv. Civil No.: 14249-ES-JAD

NEW JERSEY, et al,

Defendants

CERTIFICATION OF PLANKER

 

I, Kevin Planker, certify the following facts:

1. I have typed almost every document that has been filed
in this case, and I am willing to continue to create the
Goduments for this case unless and until counsel is appointed.

2. Plaintiff Castaldo has been expressing concerns over
threats of retaliation since the beginning of this case, and
he has finally told me that he will no longer take the risk
of being retaliated against. He previously had me complete
a motion for him to withdraw from the case, and he stated that
he wanted me to file it if any further retaliation took place.
Once Plaintiff Duncan was fired and moved and our gathering
were canclled for well over a month, Castaldo signed the docments
and said he was probably going to file them, but me and some
other plaintiffs talked him out of it. Afer I got shipped out,
he mailed me the documents with only one page having been
changed, and he asked me to complete this certification and
mail it to the court with his motion, which I am now doing.

1
Case 2:18-cv-14249-ES-JAD Document 26 Filed 09/27/19 Page 5 of 8 PagelD: 403

3. I will take over as the lead plaintiff if the court
permits Castaldo to withdraw from this case, and I will not
withdraw, no matter what happens. I just ask that prisoners
who signed the amended complaint and are at other prisons be
sent copies of all legal notices from here on out, and that
the Court reconsider the previously filed motion asking for
a TRO to prevent further retaliation, along with the recently
filed motion from plaintiff Duncan.

4. After submitting several filings on the kiosk grievance
system, I was told again by Defendant Akins and other members
of his staff, and by an adminstrator at EJSP, that I would be
shipped out if I continued to file grievances, which is a threat
that I had also mentioned in my recent filings. I stopped for
a little while after a face-to-face meeting with an
administrator, but after the defendants began being served by
the U.S. Marshal's Service, and after I filed more complaints,
I got shipped out.

5. I am now in Northern State Prison, where it is
excessively difficult for me to interact with the other
plaintiffs from EJSP. I went three weeks without any property,
and when I got my property, many documents from this case were
missing.

6. Each time I am shipped to another prison, the ordeal
is worse than any form of permitted punishment in the New Jersey
Prison system, losing hundreds of dollars worth of property,
and going for long periods without having the addresses of my

2
Case 2:18-cv-14249-ES-JAD Document 26 Filed 09/27/19 Page 6 of 8 PagelD: 404

loved ones, postage to write anyone if I did remember their
addresses, and anything other than a chagne of shirt, socks,

and boxers, without any means of washing them until I ge my
property. Even if they were to ship me back to EJSP right now,
I would not be placed back in a single cell because it takes
almost a eyar to be on the waiting list before I can be returned
ot a single-cell housing unit, and double locking is one of

the worst experiences about prison.

I hereby certify under penalty of perjury that the foregoing
statements are true and correct.

Dated: 4-83 -(F Ae Wo t~

Frank Castaldo, Pro-Se Plaintiff

 
Case 2:18-cv-14249-ES-JAD Document 26 Filed 09/27/19 Page 7 of 8 PagelD: 405

UNITED STATES DISTRICT COURT
For the District of New Jersey

 

FRANK CASTALDO and ORGANIC PAGANS, :

Plaintiffs,

V. : Civil No.: 14249-ES-JAD

NEw JERSEY, et al,

Defendants

CERTIFICATION OF SERVICE

 

I, Frank Castaldo, certify that on this date I mailed the
originals and one copy of the following documents to the clerk
of this Court, and additional copies to the New Jersey Attorney

General:

1. Notice of Motion to Withdraw;
Z. Declaration in Support of Motion;
3. Certification of Service.

I nereby certify uniuer penalty of perjury that the foregoing
statements are true and correct.

Dated: 4 - a ~ (4 |

Frank Castaldo, Pro-Se Plaintiff
Dated By

Keun Plank
And rag

oN This
dare
Lora ( le,
buy Sig) b
Frank laspe dijo
 

i : ; Case! 2/18-cy-14249-ES-JAD Document 26 Filed 09/27/19 Page 8 of 8 PagelD: 406

   

; 2

wot oF

“i, 20/9 SY Qemay
BS Loe 9S

arenes por NG paps ug 4 TY

Lacy DULS I SeteLs” prLivy)

Oa a ena
Se, ae EE a
seaman ao tenant
A ammeanere ene "amen
ee - oa
anne ae et
een Bi
dae we eee
“eo oaet ety TT

wa & are acy ot Coa
a stg

0/3 iN ANGWIA

 

$e WHY DOR OAC
on ioe it
oa rr ee {|
Pa ie . ae ht easiest
“rome : ae ow i an

ey

?

AIO SY Dremry

po valves 34)

veh male iP ey)
FSILILS/|s C&S) ¢

1) v0) vod
